Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Parfomak on September 21, 2021. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A vulcanizable composition comprising:
	(a)	100 parts by weight of at least one hydrogenated nitrile rubber,
	(b)	150 to 300 parts by weight of at least one aluminum oxide and
	(c)	at least one crosslinking agent, wherein the vulcanizable composition further comprises 20 to 100 parts by weight of at [[lest]] least one synthetic graphite, wherein the synthetic graphite has a D90 according to DIN 51938 of 70 µm or more, an ash content according to ASTM C561-16 of < 0.5% , and a bulk density of 0.01 to 1 g/cm3.

	Written descriptive support for this amendment is found at Page 12, lines 8-25, of the specification as originally filed (see also cancelled original claims 4-6).

Claims 4, 5, and 6 are cancelled as follows:
4.	(cancelled).
5.	(cancelled).
6.	(cancelled).

Claim 7 is amended as follows:
7.	(currently amended) The vulcanizable composition according to claim [[2]] 1, wherein the synthetic graphite has a D90 according to DIN 51938 of 81 µm, an ash content according to ASTM C561-16 of < 0.3% and a [[(]]bulk[[)]] density of 0.15 g/cm3.

Claim 12 is amended as follows:
12.	(currently amended) The vulcanizable composition according to claim [[2]] 1, which comprises:
	(c)	1 to 20 parts by weight[[,]] of at least one crosslinking agent,
	(d) 	0 to 100 parts by weight[[,]] of one or more rubber additives, based on 100 parts by weight of the hydrogenated nitrile rubber (a). 

Claim 13 is amended as follows:
13.	(currently amended) A vulcanizate formed by input of energy to [[a]] the vulcanizable composition of claim 1.

Claim 19 is amended as follows:
13, [[therein]] wherein the vulcanizate forms a component selected from gaskets, belts and hoses.

3.	These claims are renumbered as follows:
Claim 1 remain as “Claim 1”.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The vulcanizable composition according to claim 1”.
Claim 7 becomes Claim 3, which depends on claim 1; reads as “The vulcanizable composition according to claim 1”.
Claim 8 becomes Claim 4, which depends on claim 1; reads as “The vulcanizable composition according to claim 1”.
Claim 9 becomes Claim 5, which depends on claim 1; reads as “The vulcanizable composition according to claim 1”.
Claim 11 becomes Claim 6, which depends on claim 1; reads as “The vulcanizable composition according to claim 1”.
Claim 12 becomes Claim 7, which depends on claim 1; reads as “The vulcanizable composition according to claim 1”.
Claim 13 becomes Claim 8, which depends on claim 1; reads as “A vulcanizate formed by input of energy to the vulcanizable composition of claim 1.”
Claim 15 becomes Claim 9, which depends on claim 1; reads as “The vulcanizable composition according to claim 1”.
Claim 16 becomes Claim 10, which depends on claim 5; reads as “The vulcanizable composition according to claim 5”.

Claim 18 becomes Claim 12, which depends on claim 7; reads as “The vulcanizable composition according to claim 7”.
Claim 19 becomes Claim 13, which depends on claim 8; reads as “The vulcanizate according to claim 8”.
Claim 10 becomes Claim 14, which depends on Claim 9; reads as “The vulcanizable composition of claim 9”. 

Reasons for Allowance
4.	Claim 1 was amended to include the limitation “the vulcanizable composition further comprises 20 to 100 parts by weight of at [[least]] one synthetic graphite” which is supported at Page 18, lines 1-5 of the specification as originally filed (see also cancelled original claim 2 language).
	Thus, no new matter is present.
	See Claim Amendment filed 09/16/2021.
5.	The claim objection set forth in Paragraph 3 of the previous Office action mailed 06/23/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 2, 7, 11-13, 17, and 19 to correct their informalities, and cancelled claims 4-6.
	See Claim Amendment filed 09/16/2021 and see also Examiner’s Amendment dated 09/21/2021. 

	See Claim Amendment filed 09/16/2021 and see also Examiner’s Amendment dated 09/21/2021.
7.	The 112(d) rejection set forth in Paragraph 5 of the previous Office action mailed 06/23/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 18 to provide proper dependency and cancelled claim 14.
	See Claim Amendment filed 09/16/2021. 
8.	The present claims are allowable over the prior art references of record, namely Lieber et al. (WO 2017/129494; utilizing US 10,920,036 as its English equivalent); Obrecht (WO 2015/101600; utilizing US 2016/0376422 as its English equivalent); and “TIMREX C-THERM-001,” IMERYS Graphite & Carbon, April 2014.
9.	 Upon further in consideration of applicants’ arguments provided at Pages 7-16 of their Remarks filed 09/16/2021 together with Examiner’s Amendment dated 09/21/2021, the 103 rejections set forth in Paragraphs 8-13 of the previous Office action mailed 06/23/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references individually or in combination teaches or would have suggested the claimed vulcanizable composition comprising:
	(a)	100 parts by weight of at least one hydrogenated nitrile rubber,
	(b)	150 to 300 parts by weight of at least one aluminum oxide and
	(c)	at least one crosslinking agent, wherein the vulcanizable composition further comprises 20 to 100 parts by weight of at least one synthetic graphite, wherein the synthetic 90 according to DIN 51938 of 70 µm or more, an ash content according to ASTM C561-16 of < 0.5% , and a bulk density of 0.01 to 1 g/cm3.
	Moreover, for the same reasons set forth above, the obviousness type double patenting rejections based on the claims of US Patent 10,920,036 (in view of Obrecht) and US Application no. 16/639,689 (corresponding to US PG PUB 2020/0308377; in view of Obrecht or Lieber et al.) as set forth in Paragraphs 6 and 7 of the previous Office action mailed 06/23/2021 are no longer applicable and thus, withdrawn. 
Accordingly, claims 1, 3, 7-13, and 15-19 are deemed allowable over the prior art references of record.	

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764